DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1 and 3-11 allowed.
3.	The closest relevant arts are the Japanese Patent (JP 10-288102) and Illingworth et al (2003/0167741 A1).
The Japanese reference discloses an air cleaner (2, 4) comprising: a body (5) having a top part (4) and lower part (2); an intake part configured to take air (1 in Fig. 1) into the body (5); an exhaust pipe (6 in Figs. 2 & 6) configured to exhaust the air from the body (5); a mounting section (unlabeled in Figs. 2 & 6) configured to mount an air flow meter (7 in Figs. 2 & 6) to the exhaust pipe (6); and a rib (8 in Fig. 2) disposed on an inner surface of the body (5) and extending toward the exhaust pipe (6).  The Japanese reference does not disclose the air cleaner further comprising a straightening element disposed on an inner surface of the exhaust pipe.  
Illingworth et al discloses a dust collector (300 in Fig. 3) comprising flow straightening elements (not shown) on an inner surface of the exhaust pipe so that the cleaned fluid flow (see 308 in Fig. 3) exiting the system may be implemented downstream (see paragraph 0047). 
4.	Claims 1 and 3-11 of this instant patent application differ from the disclosure of either the Japanese reference (-102) or Illingworth et al in that the dust collector further comprising the rib which is specifically one of a plurality of ribs having a downstream end located adjacent to an upstream end of the straightening element, and the straightening element is specifically located between two outermost ribs of the plurality of ribs.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        August 29, 2022